DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/09/2022 has been entered.
Claims 1-19 and 21-22 are currently pending in the application.  Claims 7-9 and 11-18 have been withdrawn from further consideration.  Claims 1-6, 10, 19 and 21-22 are being treated on the merits.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
In claim 1, there is no antecedent basis in the specification for "wherein placing the at least one laminar component onto the at least one three dimensional object comprises changing an orientation of the at least one three dimensional object relative to the first roll".
Claim Objections
Claim 1 is objected to for having multiple periods. Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See: Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See: MPEP 608.01(m).  It is suggested that the numbering "a.", "b." and "c." be replaced with "a)", "b)" and "c)" or other proper expressions.
Claim 1 is objected to because of the following informalities:
In claim 1, line 1, "other sports article" appears to read "another sports article";
In claim 1, line 5, "a shoe last" appears to read "at least one shoe last" for consistency with "at least one three-dimensional object";
In claim 1, lines 9-10, "three dimensional object" in two instances appears to read "three-dimensional object".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10, 19 and 21-22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "wherein placing the at least one laminar component onto the at least one three dimensional object comprises changing an orientation of the at least one three dimensional object relative to the first roll".  However, the original disclosure fails to set forth such a feature.  It is noted that Figs. 1A-1D of the elected species are different embodiments of a method (paras. 0021, 0066-0072) which should not be construed as consecutive steps of a process. Therefore, claiming the feature must be cancelled from the claim, since the claim appears to be new matter.
The remaining claims each depend from a rejected base claim and are likewise rejected. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 21 recites the limitation "wherein the at least one three-dimensional object is a preformed component of the sports article", which renders the claim indefinite.  Claim 21 depends from claim 1, and claim 1 has defined that the at least one three-dimensional object is a shoe last.  Claim 21 inherits the claimed subject matter of claim 1; therefore, the at least one three-dimensional object must be a shoe last.  However, a shoe last is not a preformed component of a sports article as recited in the limitation. The claim fails to provide any definitive subject matter.  Accordingly, claim 21 is not applied with prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 10, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Manz (US 2017/0188664 A1) in view of Henderson (US 2014/0318700 A1).
Regarding claim 1, Manz discloses a method for the manufacture of a sports shoe or other sports article (fig. 6; paras. 0234-0235), the method comprising: 
a) providing at least one laminar component (patch 10; fig. 6; para. 0235); 
b) providing at least one three-dimensional object (a 3D last 20; fig. 6; para. 0247), wherein the at least one three-dimensional object is at least one shoe last (3D last 20; fig. 6; para. 0247); 
c) placing the at least one laminar component onto the at least one three-dimensional object via a first roll (patch 10 is transported via a conveyor belt 12 to be placed onto the 3D last 20; a conveyor belt comprising at least one roller to perform its function, and one of the at least one roller that is closest to a terminal end of the conveyor belt is interpreted as a first roll; fig. 6; paras. 0235, 0247).
Manz does not disclose wherein the at least one three-dimensional object is simultaneously moved relative to the first roll, and wherein placing the at least one laminar component onto the at least one three-dimensional object comprises changing an orientation of the at least one three-dimensional object relative to the first roll.  However, Henderson, in two embodiments (figs. 1-2), teaches a method (figs. 1-2; para. 0008; claim 17) of placing at least one adhesive laminar component (pressure sensitive adhesive label 122; figs. 1-2; para. 0015) onto at least one three-dimensional object (container 210; figs. 1-2; paras. 0018-0019), wherein the at least one laminar component is placed onto the at least one three-dimensional object via a first roll (roller 130 in fig. 1; conveyance belt 160 in fig. 2 comprising a first roll at a terminal end of the belt 160 adjacent to conveyor 200; figs. 1-2; paras. 0016, 0018-0019; claim 5), wherein the at least one three-dimensional object is simultaneously moved relative to the first roll (figs. 1-2; paras. 0016, 0018-0019), and wherein placing the at least one laminar component onto the at least one three-dimensional object comprises changing an orientation of the at least one three-dimensional object relative to the first roll (container 210 rotates relative to the first roll as the adhesive label is applied to the container; figs. 1-2; paras. 0018-0019; claim 14).  Both Manz and Henderson teach a method of applying at least one adhesive laminar component onto at least one three-dimensional object.  Further, Manz discloses a shoe last is a three-dimensional object with a curved surface (fig. 6; para. 0247).  One of ordinary skill of the art would recognize that Henderson's teaching provides an automated production line which is capable of effectively and efficiently placing an adhesive laminar component onto a curved surface of a three-dimensional object via a roller.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method as disclosed by Manz, by transporting the at least one shoe last by a conveyor toward the at least one laminar component, wherein the at least one three-dimensional object is simultaneously moved relative to the first roll, and wherein placing the at least one laminar component onto the at least one three-dimensional object comprises changing an orientation of the at least one three-dimensional object relative to the first roll, as taught by Henderson, in order to provide an automated process of effectively placing the at least one laminar component onto the at least one shoe last with high efficiency thereby reducing the manufacturing cost.  
Regarding claim 2, Manz and Henderson, in combination, disclose the method of claim 1, and further discloses the method further comprising placing the at least one laminar component on a conveyor belt (patch 10 is transported via a conveyor belt 12; fig. 6; para. 0235).  
Regarding claim 3, Manz and Henderson, in combination, disclose the method of claim 2.  Manz does not explicitly disclose wherein the first roll is a pulley of the conveyor belt.  However, as addressed for claim 1, the first roll is defined to be the roller that is closest to a terminal end of the conveyor belt.  One of ordinary skill of the art would recognize that a roller closest to a terminal end of the conveyor belt is generally a pulley of the conveyor belt.  Further, Henderson in Fig. 2 teaches that wherein the first roll is a pulley of a conveyor belt (the first roll is positioned at a terminal end of the belt 160 adjacent to conveyor 200; therefore, the first roll is a pulley of the conveyor belt; fig. 2; para. 0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first roll of Manz, to be a pulley of the conveyor belt as taught by Henderson, in order to effectively placing the at least one laminar component onto the at least one shoe last with high efficiency via the pulley of the conveyor belt thereby reducing the manufacturing cost.
Regarding claim 4, Manz and Henderson, in combination, disclose the method of claim 2, and Manz further discloses wherein the conveyor belt conveys the at least one laminar component (as addressed for claim 1, patch 10 is transported via conveyor belt 12; fig. 6; para. 0235).   Manz does not explicitly disclose wherein the conveyor belt conveys the at least one laminar component to the first roll.  However, Henderson in Fig. 2 teaches wherein the conveyor belt (conveyor 160; fig. 2) conveys the at least one laminar component to the first roll (conveyor 160; fig. 2; para. 0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the first roll of Manz, to be a pulley of the conveyor belt as taught by Henderson, in order to effectively placing the at least one laminar component onto the at least one shoe last with high efficiency via the pulley of the conveyor belt thereby reducing the manufacturing cost.
Regarding claim 5, Manz and Henderson, in combination, disclose the method of claim 2, and Manz further discloses wherein the conveyor belt is compliant (the material of the conveyor belt is flexible; para. 0235).
Regarding claim 6, Manz and Henderson, in combination, disclose the method of claim 1.  Bacino does not disclose the method further comprising pressing the at least one laminar component in a direction of the first roll.  However, Henderson in Fig. 1 teaches that the modified method further comprising pressing the at least one laminar component in a direction of the first roll (contacting the container 210 with adhesive surface 128 of the pressure sensitive adhesive label 122 will exert some pressure to the label 122 in a direction of the first roll in order to successfully transfer the label 122 to container 210 by the pressure sensitive adhesive; referencing fig. 1; paras. 0015, 0018; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Manz, with pressing the at least one laminar component in a direction of the first roll as taught by Henderson, in order to effectively placing the at least one laminar component onto the at least one shoe last with high efficiency.
Regarding claim 10, Manz and Henderson, in combination, disclose the method of claim 1.  Manz does not disclose wherein the first roll is compliant.  However, Henderson in Fig. 1 teaches wherein the first roll is compliant (the separation roller 130 is formed from rubber or another soft polymer or coated with a thermoplastic elastomer; fig. 1; paras. 0016, 0023-0024).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the first roll, with wherein the first roll is compliant as taught by Henderson, in order to promote separation of the adhesive label from the liner when the upper surface of the adhesive contacts the surface of the first roll (Henderson; para. 0023).
Regarding claim 19, Manz and Henderson, in combination, disclose the method of claim 1, and Manz further discloses wherein the at least one laminar component comprises an adhesive (patch 10 having an adhesive component; para. 0238).
Regarding claim 22, Manz and Henderson, in combination, disclose the method of claim 1, and Manz further discloses a sports article which has been manufactured by use of a method (a sports shoe; abstract; para. 0234; claims 1, 15).
Response to Arguments
Applicant's arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732